DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 6, 8-11, 16-17 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Election/Restrictions
Applicant's election with traverse of an electrode assembly and an anode free primary battery comprising a positive electrode material comprising a lithium metal oxide on a metal foil current collector; a negative electrode current collector comprising a metal foil; a gel electrolyte comprising LiPF6 with a 1st organic solvent comprising fluoroethylene carbonate (FEC) and the 2nd organic solvent comprising ethylene carbonate (EC) and diethyl carbonate (DEC) in the reply filed on 10-29-2021 is acknowledged.  The traversal is on the ground(s) that searching for a 2nd organic solvent comprising an ether would not be a burden to search.  This is not found persuasive because different prior art could be needed comprising a carbonate solvent versus an ether solvent.
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10-29-2021.

Claim Rejections - 35 USC § 112
Claims 6, 8-11, 16-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.           Claim 6 is rejected because the newly added phrase “the electrode assembly is free from the negative electrode material” has no antecedent basis and is not consistent with the preamble which cites “an anode active material”.           Claim 9 is rejected because the claim should depend from claim 8 instead of claim 6.           Claim 16 is rejected because claim 16 does not seem to further limit claim 6 from which the claim depends from because the active material is known to be coated on the current collector and therefore between the current collector and the separator.                      
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6, 8-9 and 16-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 2016/0240896).           Zhang et al. teaches an electrode assembly (100) in a battery for an anode-free battery (Fig. 1A) comprising a separator (130); a positive electrode comprising a positive electrode current collector (110) and a positive electrode material (120) and a negative electrode current collector (140) wherein the electrode assembly does not comprise a negative electrode material and is free from the negative electrode material before charging or activation {cited in paragraph [0028], [0048], [0051-0053] and [0061]}. Zhang et al. teaches on page 2, [0016], that the cathode current collector comprises Cu and teaches in [0046, 0060] that the anode current collector comprises a metal such as Cu, Ni, Fe, etc. Zhang et al. teaches in [0057] that the positive electrode active material can comprise a lithium transition metal oxide. Zhang et al. teaches in [0099], that the electrolyte can comprise 1M LiPF6 EC/DMC. [Thus teaching 50/50 of a first and second solvent which are different from each other][20-80/80-20 (4:1 to 1:4)].
Claim(s) 6, 8-9 and 16-17 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al. (US 2019/0214671).           Chang et al. teaches an electrode assembly in a battery for an anode-free battery (Fig. 1A and 1B) comprising a separator (13) [0099] having a positive electrode side and a negative electrode side; a positive electrode comprising a positive electrode current collector (14) and a positive electrode material (15) and a negative electrode current collector (11) wherein the electrode assembly does not comprise a negative electrode material and is free from the negative electrode material before charging or activation {cited in [0036] and [0067]}. Chang et al. teaches in Example 1, an electrolyte comprising an electrolyte comprising lithium salts comprising 0.4 M of LiTFSI and 0.6 M of LiBOB comprising and ethylene carbonate/ethyl methyl carbonate (3:7) [Thus 30/70 of a first and second solvent which are different from each other][20-80/80-20 (4:1 to 1:4)]; an anode current collector comprising copper on a separator and a cathode comprising an aluminum foil current collector comprising LiNi1/3Co1/3 Mn1/3O2 was applied on the other side of the separator.  Chang et al. teaches on page 6 [0077], that the lithium salt can comprise LiPF6, LiBOB, etc. Chang et al. teaches in claims 25-26, that the composite electrolyte is in the form of a semisolid or gel.                                                Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727